Hemphill, Ch. J.
The position assumed by the appellant, that the term of limitation fixed by the probate law of 1840 is applicable to all claims existing against a succession at tlie time it was opened, and that they are taken out of tlie operation of the general statute of limitations, is quite plausible; and it is apparently just that if the probate law can be invoked to bar a claim at a *296period earlier than the general term of prescription, the same law should he effectual to exclude the operation of the general statute if by that the claim would be barred at a dace prior to the expiration of the term fixed in the special law; that, in fact, there is one term for claims against an estate, and another for claims between living persons, and they should not be permitted to interfere. If this construction had been adopted at au earlier period, it might have commended itself at least by its apparent justice; but the uniform exposition lias been to the contrary, and it was founded upon the well-established principle at common law that where the statute has commenced to run no supervening disability will stop its course unless under special provision of statute law.
Judgment affirmed.